UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1082


In re: WAYNE D. BUTTS,

                Petitioner.



                On Petition for Writ of Mandamus.
          (2:12-cv-00042-MSD-LRL; 2:12-cv-00210-MSD-LRL)



Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wayne D. Butts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne      D.     Butts    petitions       for      a   writ     of    mandamus,

seeking an order from this court directing the district court to

act on motions filed in Case No. 2:12-cv-00042-MSD-LRL and Case

No.    2:12-cv-00210-MSD-LRL.             Butts       alleges       that     the    district

court has unduly delayed acting on his “Motion for Preliminary

Injunction       and   Temporary       Restraining        Order”       and    “Motion       for

Judgment of Pre-Trial Motions,” filed in Case No. 2:12-cv-00042-

MSD-LRL.         In    an     order    entered       on      October    25,       2012,     the

magistrate    judge         denied    Butts’       motions     as   moot.         Butts    also

seeks mandamus relief with respect to his motion for leave to

proceed in forma pauperis, filed in Case No. 2:12-cv-00210-MSD-

LRL.    In an order entered on December 6, 2012, the magistrate

judge denied this motion.               Accordingly, we deny Butts’ mandamus

petition as moot.            We grant leave to proceed in forma pauperis.

We    dispense    with      oral     argument       because     the    facts       and    legal

contentions      are    adequately       presented        in    the    materials         before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                               2